                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                )
                      Plaintiff,                )
                                                )
v.                                              )   No. 4:20 MJ 7180 SPM
                                                )
MICHAEL J. AVERY,                               )
                                                )
                      Defendant.                )



                       GOVERNMENT'S ENTRY OF APPEARANCE


       COMES NOW, Jeffrey B. Jensen, United States Attorney for the Eastern District of

Missouri, and Michael A. Reilly, Assistant United States Attorney for said District, and hereby

enter their appearance on behalf of the United States.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                       /s/Michael A. Reilly
                                                     MICHAEL A. REILLY, #43908(MO)
                                                     Assistant United States Attorney
